Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s communication filed on  6/14/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/14/2019, 1/9/2020 was considered by the examiner. 
                                              Allowable Subject Matter
Claims  1-20 are allowable over the prior art .
The following is an examiner’s statement of reasons for allowance: with respect to claim 1-19 Though prior art teach an electronic device a first printed circuit board and second printed circuit board and side member, support member, sensor, antenna, wireless circuit,  but prior art neither teach nor suggust wherein the first printed circuit board, prior art neither teach nor suggust  wherein the first printed circuit board includes a conductive layer, a first portion having a first width, and a second portion connecting the electrical component and the first portion, the second portion having a second width smaller than the first width a  shown in fig.2A.
The following is an examiner’s statement of reasons for allowance:  Prior art neither teach nor suggust An electronic device comprising: a housing including a first non-conductive plate, a second non-conductive plate facing away from the first non-conductive plate, and a side member surrounding a space between the first non-conductive plate and the second non-conductive plate, wherein the side member includes: a first conductive portion; a second conductive portion; and a first insulating portion interposed between the first conductive portion and the second conductive portion ;a conductive mid-plate forming at least a portion of an opening together with the first conductive portion, the second 
an electrical component positioned in the space, and at least partially overlapping the opening when viewed from above the second non-conductive plate; and a flexible printed circuit board including a first portion overlapping the conductive mid-plate and a second portion overlapping the opening when viewed from the second non-conductive plate, wherein the flexible printed circuit board includes: at least one conductive line electrically connected with the electrical component; and a conductive plate formed in a part of the first portion and a part of the second portion, wherein a conductive plate in the part of the first portion is spaced from the conductive mid-plate is parallel to the conductive mid-plate and is electrically isolated from the conductive line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




 teach first printed circuit board and second printed circuit board and side member, support member, sensor, antenna, wireless circuit except the first printed circuit board, wherein the first printed circuit board includes a conductive layer, a first portion having a first width, and a second portion connecting the electrical component and the first portion, the second portion having a second width smaller than the first width a  shown in fig.2A

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.The closest prior art is by Jang et al (US2017/0047791). Other closer references by Kim et al (US2018/0299929); Jan et al (US 2019/0281146).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816